NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         MAR 19 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    18-30144

                Plaintiff-Appellee,              D.C. No. 4:17-cr-00048-BMM

 v.
                                                 MEMORANDUM*
JAYCOB TYLER KUTZERA,

                Defendant-Appellant.

                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                            Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Jaycob Tyler Kutzera appeals from the district court’s judgment and

challenges the 180-month sentence imposed following his guilty-plea conviction

for three counts of sexual exploitation of a child, in violation of 18 U.S.C.

§ 2251(a). Pursuant to Anders v. California, 386 U.S. 738 (1967), Kutzera’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Kutzera the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Kutzera waived the right to appeal his sentence. Because the record

discloses no arguable issue as to the validity of the waiver, we dismiss Kutzera’s

appeal. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                    18-30144